         Case 8-19-71020-reg          Doc 39       Filed 02/14/19        Entered 02/14/19 17:49:20




John A. Morris, Esq.                                       John W. Lucas, Esq.
PACHULSKI STANG ZIEHL & JONES LLP                          PACHULSKI STANG ZIEHL & JONES LLP
780 Third Avenue, 34th Floor                               150 California Street, 15th Floor
New York, New York 10017-2024                              San Francisco, CA 94111
Telephone: (212) 561-7700                                  Telephone: (415) 263-7000
Facsimile: (212) 561-7777                                  Facsimile: (415) 263-7010
jmorris@pszjlaw.com                                        Email: jlucas@pszjlaw.com

Counsel for Corber Corp., as agent for certain
subordinated secured noteholders

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
                                                                                 :
    In re:                                                                       :   Chapter 11
                                                                                 :
    Décor Holdings, Inc., et al.,1                                               :   Case No. 19-71020 (REG)
                                                                                 :   Case No. 19-71022 (REG)
                                          Debtors.                               :   Case No. 19-71023 (REG)
                                                                                 :   Case No. 19-71024 (REG)
                                                                                 :   Case No. 19-71025 (REG)
                                                                                 :
                                                                                 :   (Jointly Administered)
                                                                                 :

                       NOTICE OF APPEARANCE AND REQUEST FOR
                       SERVICE PURSUANT TO FED. R. BANKR. P. 2002

                  PLEASE TAKE NOTICE that Corber Corp., as agent for certain subordinated

secured noteholders (“Corber”) hereby appears by its counsel, Pachulski Stang Ziehl & Jones

LLP (“PSZJ”). PSZJ hereby enters its appearance pursuant to section 1109(b) of Title 11 of the

United States Code (the “Bankruptcy Code”) and Rule 9010(b) of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”), and requests that the undersigned be added to

the official mailing matrix and service lists in the above captioned chapter 11 cases. PSZJ


1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Décor Holdings, Inc. (4174); Décor Intermediate Holdings LLC (5414); The Robert Allen Duralee
Group, Inc. (8435); The Robert Allen Duralee Group, LLC (1798); and The Robert Allen Duralee Group Furniture,
LLC (2835). The corporate headquarters and the mailing address for the Debtors listed above is 49 Wireless
Boulevard, Suite 150, Hauppauge, NY 11788. The Debtors also maintain a separate corporate office at 2 Hampshire
Street, Suite 300, Foxboro, MA 02035.


DOCS_NY:38697.1 68700/001
       Case 8-19-71020-reg        Doc 39     Filed 02/14/19     Entered 02/14/19 17:49:20




requests, pursuant to Bankruptcy Rules 2002, 3017, and 9007 and section 1109(b) of the

Bankruptcy Code, that copies of all notices and pleadings given or required to be given in these

chapter 11 cases and copies of all papers served or required to be served in these chapter 11

cases, including but not limited to, all notices (including those required by Bankruptcy Rule

2002), reports, pleadings, motions, applications, lists, schedules, statements, chapter 11 plans,

disclosure statements, and all other matters arising herein or in any related adversary proceeding,

be given and served upon Corber through service upon PSZJ, at the addresses and email

addresses set forth below:


PACHULSKI STANG ZIEHL & JONES LLP                     PACHULSKI STANG ZIEHL & JONES LLP
John A. Morris, Esq.                                  John W. Lucas, Esq.
780 Third Avenue, 34th Floor                          150 California Street, 15th Floor
New York, NY 10017                                    San Francisco, CA 94111
Telephone: (212) 561-7700                             Telephone: (415) 263-7000
Facsimile: (212) 561-7777                             Facsimile: (415) 263-7010
Email: jmorris@pszjlaw.com                            Email: jlucas@pszjlaw.com


                 PLEASE TAKE FURTHER NOTICE that, pursuant to section 1109(b) of the

Bankruptcy Code, the foregoing demand includes not only the notices and papers referred to in

the Bankruptcy Rules specified above, but also includes, without limitation, orders and notices of

any application, complaint or demand, motion, petition, pleading or request, and answering or

reply papers filed in these cases, whether formal or informal, written or oral, and whether served,

transmitted or conveyed by mail, hand delivery, telephone, telegraph, telex or otherwise filed or

made with regard to the above-captioned cases and proceedings therein.

                 PLEASE TAKE FURTHER NOTICE that this Notice of Appearance and

Request for Service Pursuant to Fed. R. Bankr. P. 2002 shall not be deemed or construed to be a

waiver of any of the rights of Corber, including, without limitation, to (i) have final orders in

non-core matters entered only after de novo review by a higher court, (ii) trial by jury in any

                                                  2
DOCS_NY:38697.1 68700/001
       Case 8-19-71020-reg        Doc 39     Filed 02/14/19     Entered 02/14/19 17:49:20




proceeding so triable in these cases, or any case, controversy, or adversary proceeding related to

these cases, (iii) have the reference withdrawn in any matter subject to mandatory or

discretionary withdrawal, or (iv) any other rights, claims, actions, defenses, setoffs, or

recoupments to which Corber may be entitled in law or in equity, all of which rights, claims,

actions, defenses, setoffs, and recoupments are expressly reserved.


Dated: February 14, 2019                           PACHULSKI STANG ZIEHL & JONES LLP

                                                   John A. Morris, Esq.
                                                   780 Third Avenue, 34th Floor
                                                   New York, NY 10017
                                                   Telephone: (212) 561-7700
                                                   Facsimile: (212) 561-7777
                                                   Email: jmorris@pszjlaw.com

                                                   /s/ John W. Lucas         _____________
                                                   John W. Lucas, Esq.
                                                   150 California Street, 15th Floor
                                                   San Francisco, CA 94111
                                                   Telephone: (415) 263-7000
                                                   Facsimile: (415) 263-7010
                                                   Email: jlucas@pszjlaw.com

                                                   Counsel for Corber Corp., as agent for certain
                                                   subordinated secured noteholders




                                                  3
DOCS_NY:38697.1 68700/001
